DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 04/13/2021 has been considered and entered.  The amendment further requires that the carbon particles having sizes of from 100 to 1000 microns which was not previously claimed and which the prior art in view of Akagawa et al. (JP 2009/13814A) or Matsuyama et al. (US 2015/0111049) does not teach, thus overcoming the previous rejections.  New grounds of rejections are made as necessitated by the amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 5 – 8, 13 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kawata et al. (US 2012/0184474) in view of Tasaka et al. (US 4,252,658)
In regards to claim 1, Kawaka teaches lubricant composition useful as oils for grease, engine oils, metal working (cutting) oils, machining oils, bearing oil, gear oil, hydraulic oil, etc. which comprises complex ester and additives blended in a base oil [0018 {21-24}].  The composition comprises base oil such as polyglycol, (i.e., polyethylene glycol), mineral oil, etc., or ethylene propylene copolymer having molecular weight of from 500 to 4000 which overlaps the claimed range and provides the medium molecular weight compound of the claim [0134, 0140, and 0141].  The base oil provides improved heat, oxidation and wear resistance [0149].  
The composition can comprise various additives such as viscosity index improver having molecular weight of from 1,000 to 1,000,000 which overlaps the claimed range and provides the high molecular weight component of the claim [0177].  The grease which can comprise base oil, complex ester and the other additives as discussed above, can comprise a minor amount of other additives (i.e., from 0 to 40% after accounting for base fluid & additives (Z) and thickener) such as comprising solid lubricants such as fullerene etc. [0167 – 0169; 0225 – 0230].  

Tasaka teaches carbon-microsphere based solid lubricants having particle sizes of from 0.1 to 1000 microns which has excellent low frictional coefficient and wear resistance (abstract).  The solid lubricant component also provides improvement in extreme pressure properties, sliding resistance and mechanical strength in the composition (column 4 lines 43 – 53).  The oils are similarly useful as lubricating oils such as engine oils, gear oils, bearing oils etc. (column 4 lines 54 – 61).  
It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the carbon microspheres of Tasaka in the composition of Kawata, as they can function as antiwear and/or extreme pressure agents and antifriction agents that provide improvement in wear resistance as desired by Kawata, and improvement in siding resistance and mechanical strength for the composition.
Thus, lubricant material such as machine oil which are useful in machining process is provided according to the claim.
In regards to claim 2, Kawata and Tasaka combined teach the composition comprising fullerene but do not particularly recite the fullerene of the claim.  C60 fullerene is commonly used in lubricants and thus would have been obvious.  For instance, CN103396865 similarly teaches engine oils comprising C60 fullerenes, thus at least in view of the teaching, C60 fullerene would have been obvious for use in the engine oil of Kawata.
In regards to claim 5, Kawata and Tasaka combined teach the composition having the claimed ingredients as previously stated.
In regards to claim 6, Kawata and Tasaka combined teach the composition.  Kawata teaches the VI improver incudes polystyrene, polyacrylates etc., which provide the high molecular weight polymer of the claims [0177, 0178].
In regards to claim 7, Kawata and Tasaka combined teach the composition which can comprise polyglycol oil such as polyethylene glycol as base oil, but Kawata does not recite the weight according to the limitation of the medium molecular weight polymer of the claim.  Poirier et al. (US 2007/0298989) teaches composition for engine oils, greases, etc., which can comprise polyglycol base oils having molecular weight of 500 to 1000, or 1000 to 1500 [0047].  Thus, persons of ordinary skill in the art at the time the claim was filed would have found it obvious to have used such oil as base oil in the composition of Kawata, as Poirier teaches useful base oil for engine oils, greases etc.
In regards to claim 8, Kawata and Tasaka combined teach the composition wherein the graphene can be present in minor amounts overlapping the claimed range as previously stated.
In regards to claims 13 – 15, Kawata and Tasaka combined teach the composition which is useful as machining oil as previously stated.  Metal working requires the step of machining a workpiece such as cutting or drilling or shaping of metals or alloys such as aluminum or stainless steel etc., by use of lubricant which comes into contact with the machining tool and/or workpiece and thus the claimed method would be obvious.  For instance see (WO 2014/084171) which teaches metal working (cutting) oil for cutting aluminum alloy, stainless steel, plastic working etc. (See Derwent Abstract).
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 9 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach a lubricant sheet having the claimed ingredients.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723.  The examiner can normally be reached on 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771